     Case 7:19-cr-00522 Document 271 Filed on 06/21/21 in TXSD Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                    McALLEN DIVISION


 UNITED STATES OF AMERICA                                §
                                                         §
 VS.                                                     §       Case No. 7:19-cr-00522
                                                         §
 RICARDO QUINTANILLA, et. al.                            §



           DEFENDANT QUINTANILLA’S MOTION TO ADOPT AND/OR ADAPT
                  APPLICABLE MOTIONS OF CO-DEFENDANTS


TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES Defendant Ricardo Quintanilla, by and through the undersigned counsel, and

respectfully moves to adopt and/or adapt and have the benefit of applicable motions filed by any co-

defendant indicted in the above-styled action. As grounds for this motion, Defendant Quintanilla

states as follows:

        Defendant Quintanilla is charged in this case along with four co-defendants. Counsel for

Defendant Quintanilla is aware that counsel for the co-defendants have and will file motions that may

be applicable to Defendant Quintanilla.

        To reduce the burden on this Court and with respect to repetitive pleadings, Defendant

Quintanilla desires to adopt and/or adapt all applicable motions made by his co-defendants, not

inconsistent with Defendant Quintanilla’s position. Defendant Quintanilla will conform them, if

necessary, and, if appropriate, will add supplemental memoranda of authority in support thereof.

        Due to the complexity of this case and the nature of the charges and indictment, the above

relief is necessary in the interest of justice, for due process of law, and for effective assistance of

counsel.

Defendant Quintanilla’s Motion to Adopt                                                              1
and/or Adapt Applicable Motions of Co-Defendants
     Case 7:19-cr-00522 Document 271 Filed on 06/21/21 in TXSD Page 2 of 3




        WHEREFORE, PREMISES CONSIDERED, Defendant Quintanilla prays the Court grant

this motion and allow him to adopt and/or adapt the applicable motions made by his co-defendants.

Date: June 21, 2021

                                                    Respectfully submitted,

                                                            PEÑA ALECZANDER
                                                            3900 N. 10th Street, Suite 1050
                                                            McAllen, Texas 78501
                                                            Phone: (956) 948-2221
                                                            Fax: (888) 422-6821

                                                            By: /s/ Michael Saldaña
                                                                    Michael Saldaña
                                                            State Bar No. 24115291
                                                            Federal ID No. 3502765
                                                            msaldana@penaaleczander.com

                                                            Jaime Peña
                                                            State Bar No. 90001988
                                                            Federal ID No. 289815
                                                            jpena@penaaleczander.com

                                                            Robert Casas Steindel
                                                            3827 N. 10th Street, Suite 302
                                                            McAllen, Texas 78501
                                                            Phone (956) 800-1137
                                                            Fax (956) 800-1138
                                                            rsteindel96@gmail.com

                                                    ATTORNEYS FOR DEFENDANT




Defendant Quintanilla’s Motion to Adopt                                                             2
and/or Adapt Applicable Motions of Co-Defendants
     Case 7:19-cr-00522 Document 271 Filed on 06/21/21 in TXSD Page 3 of 3




                                 CERTIFICATE OF CONFERENCE

       This is to certify that prior to the filing of the foregoing motion the undersigned defense
counsel conferred with counsel for the Government regarding this motion. The Government is
opposed to the motion.



                                                   By:   /s/ Jaime Peña
                                                         Jaime Peña

                                                   ATTORNEY FOR DEFENDANT




                                    CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this document was filed by CMECF and
served on all counsel of record.


                                                   By:   /s/ Michael Saldana
                                                         Michael Saldana

                                                   ATTORNEY FOR DEFENDANT




Defendant Quintanilla’s Motion to Adopt                                                         3
and/or Adapt Applicable Motions of Co-Defendants
